IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                                    January 21, 2004 Session

  CATHERINE CLAIRE WILLCUTTS v. JOHN FRANCIS WILLCUTTS

                A Direct Appeal from the Chancery Court for McNairy County
                  No. 7438    The Honorable Martha Brasfield, Chancellor



                      No. W2002-02636-COA-R3-CV - Filed March 4, 2004


        This is an appeal of a final decree of divorce primarily as it concerns custody of the parties’
children. The trial court awarded custody to mother and provided for a supervised visitation to
father. Father appeals and, in addition to the custody issue, also presents issues pertaining to the trial
court’s out-of-court interview with the children and the mental examination of the parties. We
affirm.


     Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Chancery Court Affirmed

W. FRANK CRAWFORD , P.J., W.S., delivered the opinion of the court, in which ALAN E. HIGHERS,
J. and HOLLY M. KIRBY , J., joined.

Clark Lee Shaw, Nashville, For Appellant, John Francis Willcutts

Debera Bell-Beam, Linden, For Appellee, Catherine Claire Willcutts

                                               OPINION

       Catherine Clare Willcutts (“Mother” or “Appellee”) and John Willcutts (“Father” or
“Appellant”) were married on December 18, 1986 in Gainesville, Florida. The parties’ union
produced three minor children.

         The parties separated in September 1992. In 1996, Mother became a member of the Tsion
Hadashah group, a religious commune of approximately 187 members, currently located on 100
acres of land in rural McNairy County, Tennessee, near the community of Rose Creek. Mother’s
brief refers to the commune as Rose Creek Community, and we will do so as well for the remainder
of this opinion. The Rose Creek Community has a recognized group of male leaders and is operated
in accordance with the specific and unique religious beliefs of the community.
        Members of Rose Creek Community share food, money, cars, homes, and other such
resources. At the time of this appeal, Mother and the parties’ three children lived in a three bedroom
trailer with another family of five. The children are home schooled by several of the adult female
members of Rose Creek Community. The children have lived with Mother since the parties’
separation in 1992.

        Father currently resides in a rented home in Arkansas and is gainfully employed. Mother
currently works part-time at the community’s restaurant, Another Realm. The record indicates that
Father has failed or refused to provide financial support for the children for the past several years.

        Father contends that Rose Creek Community is an unsafe and unhealthy environment for the
children, and has expressed sincere concern regarding the quality of the education being received by
the children. He has also raised repeated allegations of sexual abuse of the children at the hands of
the male leader(s) of Rose Creek Community; however, these allegations are not substantiated by
the record.


        The record in this case is littered with the superfluous pleadings and motions of Father filed
as a pro se litigant. In the interest of providing a concise and structured account of the procedural
history in this case, we will only address the pertinent motions of the parties and the orders of the
trial court submitted thereon.

        On August 19, 1999, Mother filed a Complaint for Divorce against Father in the Chancery
Court of McNairy County, Tennessee, alleging mental and physical abuse, mental abuse upon the
parties’ children, and inappropriate conduct in the presence of the children.1 Mother’s complaint
sought exclusive custody of the parties’ children, and further averred that it was in the best interests
of the children to deny Father “visitation at this time.”


       On October 7, 1999, Father filed an Answer and Counter Complaint for Divorce denying all

allegations of abuse and inappropriate conduct and alleging that Mother was guilty of desertion,

abandonment, and inappropriate conduct. Alternatively, he alleges irreconcilable differences

sufficient to warrant dissolution of the parties’ marriage. Father sought custody of the parties’

children on grounds that they were in an “unsafe, unhealthy environment and are in danger of being

dependent and neglected.”



       1
           Mother later amended her complaint to include as grounds for divorce Father’s cruel and inhuman treatment.

                                                         -2-
        Father next filed a Motion for Temporary Custody of the children on October 21, 1999.
Father again noted concern regarding the children’s safety and well-being, and stated that it was in
the best interest of the children to award him temporary custody “pending a final hearing in this
matter.” On November 5, 1999, Mother filed response to Father’s pleading and several related
motions. Mother denied allegations of dependency, neglect, unsafe environment, and unhealthy
living conditions. Mother asserted that Father had a “history of drug abuse, a criminal history, and
a history of violent behavior.” Mother moved for a continuance of the divorce proceedings pending
the outcome of her mental evaluation, and further requested a home study of Father’s residence.


        A hearing on Father’s Motion for Temporary Custody and Mother’s responsive pleadings was
held on November 8, 1999. On December 17, 1999, the chancery court entered a Temporary Order
of Custody awarding Mother temporary custody of the children, subject to the visitation privileges
announced by the court. The court ordered psychological evaluations of both parties and the minor
children. The court further ordered home studies of each party’s home situation. The court ordered
the children to be tested “for education grade level,” and the results submitted to the court and both
parties. The court’s order set forth a visitation schedule for Father and reiterated the rights of a non-
custodial parent as required by statute.

        On October 8, 2001, Mother filed a petition for an Ex Parte Order of Protection against
Father. Mother averred that she was in “immediate and present danger of abuse by [Father],” and
asked the court to issue an immediate order of protection “enjoining [Father] from abusing or
threatening abuse of the petitioner.” As the basis for her petition, Mother alleged that Father had
made several threatening and abusive phone calls to her and engaged in profane, abusive, and
dangerous conduct in the children’s presence, causing the children to be fearful of the appellant.

        Ten days later, the chancery court entered an Ex Parte Temporary Order of Protection against
Father. The court’s order restrained and prohibited Father from abusing, threatening, harassing,
stalking, or committing acts of violence against Mother.

       The record reflects that an order was filed on November 30, 2001, allowing Father’s counsel
to withdraw from representation.


       A final hearing on the divorce proceedings was set for December 3, 2001. On the date of the
hearing, Father, acting pro se, filed a Motion for Continuance so as to allow him time to secure the
services of new counsel. The parties entered an Agreed Order striking the matter from the trial
docket and resetting it for trial on March 4, 2002.




                                                  -3-
        On February 1, 2002, Mother filed a Motion for Sanctions2, alleging that Father was “abusing
the judicial process” and “driv[ing] up her attorney fees” by filing several frivolous “motions,
answers to answers to motions and other filings, which counsel for Plaintiff has been forced to
answer out of an abundance of caution.” A non-jury trial commenced on March 4, 2002, with
opening arguments and the testimony of several witnesses, including Mother. No court reporter was
present to record the testimony, and Father has filed no Statement of the Evidence reciting or
detailing the evidence presented on this day. The court, without objection from the parties or
counsel, conducted in camera interviews of the parties’ two oldest children. Neither Father nor
Mother or her counsel were present during the interviews, and no court reporter was present. It
appears that the trial court did not reveal the content of these interviews to the parties or counsel.
At the end of the day, the court continued the trial until June 3 and 4, 2002.

        On March 30, 2002 the court entered an order addressing several motions filed by Father.
The court’s order explicitly reserved ruling upon Mother’s motions for sanctions until trial. The
court further noted that the psychological evaluations of the parties and the children would be read
in camera, and any pertinent information or recommendations contained in these evaluations and
not deemed by the court to be detrimental to the children or parties, would be forwarded to counsel.
The court specified:

                  It is the policy of this Court to allow attorneys to read the
                  psychological evaluations with the stipulation that they are entitled to
                  tell their clients only the recommendations of the psychologist or
                  psychiatrist. They may not divulge history or other statements made
                  by the parties to the psychologist which were confidential or which
                  would result in increased anger of the parties or which would cause
                  detriment, either physically, emotionally, or psychologically, to the
                  children.

        In June 2002, Mother’s attorney, Ms. Debera Bell-Beam (“Ms. Bell-Beam”) filed a motion
entitled “Ex Parte Motion for Protective Order for Plaintiff and for Plaintiff’s Counsel and Plaintiff’s
Third Motion for Sanctions.” Ms. Bell-Beam’s motion states in pertinent part:

                  On or about May 28, 2002, at 5:25 p.m., Defendant telephoned the
                  law office of Debera Bell-Beam.

                  ******************************************************



         2
             Mother filed a second Motion for Sanctions approximately three months later, alleging that Father authorized
his sister to mail a letter to the chancellor and the court-appointed psychologist who evaluated appellee and the children.
Mother alleged that the letter was an improper ex parte communication, and thereby moved the court to strike the letter
and ensure that it was not entered into the record.



                                                           -4-
               Debera Bell-Beam has attached to this motion an affidavit that
               contains the transcription of the message and will provide to the court
               the recorded message at the hearing on June 3, 2002.

               The message and its tone have made Debera Bell-Beam fearful of her
               physical safety at the hands of Defendant and/or members of his
               family.

               Moreover, Debera Bell-Beam has good reason to believe she may be
               in imminent danger of harm when the message is considered in
               context with Defendant’s psychological profile that is part of the
               court’s record and accounts of his past behavior.

               Debera Bell-Beam moves this court for an immediate Ex-Parte Order
               of Protection as to Defendant and all members of his family as
               Defendant has caused her to be fearful of imminent danger of harm
               from him and them.

               Debera Bell-Beam moves this court for a Permanent Order of
               Protection.

               Counsel for Plaintiff further moves this Court for an immediate
               Permanent Order of Protection for Plaintiff, based on this recent
               communication and Defendant’s threatening behavior.

               ******************************************************

               Debera Bell-Beam moves this Court to order any communications
               between her and the Pro Se Defendant be done through the Clerk and
               Master’s office as there should be no further need for direct
               communications between them.

               Further, Debera Bell-Beam again moves this Court for sanctions
               against Defendant, who has committed assault against her by
               intentionally placing her in fear of imminent danger of harm.

The court granted Ms. Bell-Beam an immediate Ex Parte Order of Protection, and eventually entered
an order granting Ms. Bell-Beam a permanent order of protection against Father. The court reserved
ruling on Ms. Bell-Beam’s motion for sanctions until the conclusion of the trial.

       Trial resumed on June 3 and 4, 2002. During this two-day period, the court conducted
separate, brief examinations of each of the children regarding two separate visits with Father since
March 2002. These examinations were conducted without the presence of the parties or counsel, but


                                                -5-
neither party or counsel objected to these examinations. At the end of this two-day period, the court
continued the remainder of the trial until September 26, 2002.

        The trial resumed and was completed on September 26, 2002. After conclusion of the trial,
the court entered an order finding Mother’s requests for sanctions “meritorious.” The court
specifically found that Father abused the judicial process by filing repeated frivolous pleadings, and
ordered Ms. Bell-Beam to submit an affidavit setting out “the number of hours she has spent out of
court reading and composing written responses to the documents” specified by the court, and “the
number of in-court hours she spent making arguments against the content in [these] documents.”


         On October 4, 2002, the court entered a Decree of Divorce and Permanent Parenting Plan,
granting Mother a divorce on grounds of inappropriate marital conduct. The decree divided the
parties’ marital property, and awarded Mother $2,500.00 in attorney’s fees as alimony in solido for
Father’s filing of “numerous and unnecessary motions” and his failure to follow the court’s
instructions with regard to filing. The trial court determined that Father would not be required to pay
all of Mother’s attorney’s fees due to her voluntary decision to remain underemployed, and further
noted that Father’s equity of $1,500.00 in a tract of real estate held by the parties as marital property,
would “be credited toward [Mother’s] attorney fees, which [Father] will owe to [Mother’s] attorney
for attorney fees and sanctions as set out in an order dated September 26, 2002, and for other attorney
fees awarded herein.”

        With regard to the issue of custody of the minor children, the court examined all of the
relevant factors set forth in T.C.A. § 36-6-106(a) and awarded primary physical custody of the
children to Mother. The court specifically noted concern as to Father’s mental illness, his refusal
or failure to seek professional treatment or take the appropriate medication, and repeated episodes
of volatility and instability, and found him guilty of mental abuse of his children. The court further
recognized the unconventional environment and living conditions in the Rose Creek Community,
and found Father’s concerns with regard to the children’s education to be valid. The court
specifically found that Father failed to provide any proof to substantiate his claims of sexual abuse.
Finally, the court’s decree calculated Father’s total child support arrearages for 1997 through 2001
as $40,620.00.

        The Permanent Parenting Plan entered by the court gave Mother decision making authority
with regard to the education and religious upbringing of the children. The plan specified that Father
was entitled to supervised visitation with the children until such time as the court determined that
it was in the best interests of the children to allow unsupervised visitation. The plan stated that the
chancery court would consider granting Father unsupervised overnight visitation with the children
under the conditions that Father complete parenting classes and an anger management program, and
that he “seek counseling from a psychologist and medical treatment from a psychiatrist for his
bipolar illness.”

        With regard to the children’s schooling and education, the plan stated:


                                                   -6-
               Schooling of the Children

                      The mother will be responsible for the educational decisions
               regarding the children with the following exceptions:

                       1. The children are presently being home schooled by their
               mother. The father has valid concerns regarding the quality of this
               education. A standardized test has been given to the children. The
               father believes that it was not correctly monitored and administered
               by a qualified test supervisor. The father will be allowed each year,
               beginning in the spring of 2003, to have all three children undergo a
               standardized test. The father will select the standardized test to be
               administered. He will be required to pay for these tests, and to pay
               for a qualified or certified person to monitor and administer the tests.
               The father will give the mother two weeks’ notice as to the time, date,
               place, and the name of the monitor who will administer the test. The
               test results will be forwarded to the mother and the father.

                        2. All three children will be required to take the G.E.D. test
               when they turn age 17, if they are not attending a public school. If a
               child fails the test on the first attempt, the child will be required to
               take the test every four months thereafter, until the child passes the
               test or turns 18.

       By order entered October 15, 2002, the court amended its divorce decree to include a
judgment for $12,070.00 in child support owed by Father to Mother for January 1, 2002 through
October 31, 2002. On October 24, 2002, the court entered an Order Setting Attorney Fees for fees
accumulated by Mother as a result of Father’s improperly filed motions, documents, and other
matters. The court awarded Mother a total judgment of $2,274.00. The court later amended this
amount, granting Mother a total modified award of $774.00 for attorney’s fees. The modified award
incorporated the set-off specified by the court in its decree of divorce.

         Father filed a Notice of Appeal on October 26, 2002. Five days later, he filed three more
motions that the chancery court interpreted as motions to alter or amend the court’s final judgment,
or, in the alternative, motions for new trial. The court denied all of these motions. On January 27,
2003, the court entered a statement concerning Father’s filing of a “trial transcript,” concluding that
Father’s filing was not a complete transcript of the trial. The court noted that a court reporter was
only present for the proceedings held on June 3, 2002, June 4, 2002, and September 26, 2002. No
court reporter was present on the first day of trial, March 4, 2002, and the court noted that Father did
not furnish a Statement of the Evidence for evidence presented on this day.

      On February 26, 2003, Mother filed a Motion to Dismiss Father’s appeal for failure to
comply with Rule 24(b), (c), or (d) of the Tennessee Rules of Appellate Procedure. This Court


                                                  -7-
denied the motion and Mother next filed a pleading that we treated as a petition for rehearing filed
pursuant to Tenn. R. App. P. 39. This petition was also denied.


       Father presents several issues for review, which we restate as follows:

               Whether the chancery court abused its discretion “when it awarded
               [Mother] custody and limited [Father’s] visitation.

               Whether the chancery court committed reversible error by
               interviewing the children on two separate occasions without the
               presence of counsel.

               Whether the chancery court committed reversible error by relying
               upon psychological evaluations or reports of the parties and children
               to render its opinion, despite having failed to meet the requirements
               of Tenn. R. Civ. P. 35.

               Whether the chancery court erred in issuing an Order of Protection in
               favor of Mother’s attorney against Father.

               Whether Father is entitled to attorney’s fees from his appeal in this
               matter.

        Since this case was tried by the court sitting without a jury, we review the case de novo upon
the record with a presumption of correctness of the findings of fact by the trial court. Unless the
evidence preponderates against the findings, we must affirm, absent error of law. See Tenn. R. App.
P. 13(d).

        Father first asks this Court to consider whether the chancery court erred in designating
Mother as the primary residential parent for the children. In child custody and visitation cases, the
welfare and best interest of the child are the paramount concerns. Whitaker v. Whitaker, 957
S.W.2d 834, 837 (Tenn. Ct. App. 1997); T.C.A. § 36-6-106 (2001). The determination of the child’s
best interest must turn on the particular facts of each case. Taylor v. Taylor, 849 S.W.2d 319, 326
(Tenn. 1993); In re Parsons, 914 S.W.2d 889, 893 (Tenn. Ct. App. 1995). In Bah v. Bah, 668
S.W.2d 663 (Tenn. Ct. App. 1983), the Court established some guidelines for making the
determination of the child’s best interest:

                       We adopt what we believe is a common sense approach to
               custody, one which we will call the doctrine of “comparative fitness.”
               The paramount concern in child custody cases is the welfare and best
               interests of the child. Mollish v. Mollish, 494 S.W.2d 145, 151
               (Tenn. Ct. App. 1972). There are literally thousands of things that


                                                 -8-
              must be taken into consideration in the lives of young children, Smith
              v. Smith, 188 Tenn. 430, 437, 220 S.W.2d 627, 630 (1949), and these
              factors must be reviewed on a comparative approach:

                      Fitness for custodial responsibilities is largely a
                      comparative matter. No human being is deemed
                      perfect, hence no human can be deemed a perfectly fit
                      custodian. Necessarily, therefore, the courts must
                      determine which of two or more available custodians
                      is more or less fit than others.

              Edwards v. Edwards, 501 S.W.2d 283, 290-91 (Tenn. Ct. App. 1973)
              (emphasis supplied).

Bah, 668 S.W.2d at 666. The trial court must also consider factors set forth in T.C.A. § 36-6-106.
These factors include:

              1) The love, affection and emotional ties existing between the parents
              and child;

              (2) The disposition of the parents to provide the child with food,
              clothing, medical care, education and other necessary care and the
              degree to which a parent has been the primary caregiver;

              (3) The importance of continuity in the child’s life and the length of
              time the child has lived in a stable, satisfactory environment; provided,
              that where there is a finding, under § 36-6-106(8), of child abuse, as
              defined in § 39-15-401 or § 39-15-402, or child sexual abuse, as
              defined in § 37-1- 602, by one (1) parent, and that a non-perpetrating
              parent has relocated in order to flee the perpetrating parent, that such
              relocation shall not weigh against an award of custody;

              (4) The stability of the family unit of the parents;

              (5) The mental and physical health of the parents;

              (6) The home, school and community record of the child;

              (7) The reasonable preference of the child if twelve (12) years of age
              or older. The court may hear the preference of a younger child upon
              request. The preferences of older children should normally be given
              greater weight than those of younger children;



                                                -9-
               (8) Evidence of physical or emotional abuse to the child, to the other
               parent or to any other person; provided, that where there are
               allegations that one (1) parent has committed child abuse, [as defined
               in § 39-15-401 or § 39- 15-402], or child sexual abuse, [as defined in
               § 37-1-602], against a family member, the court shall consider all
               evidence relevant to the physical and emotional safety of the child, and
               determine, by a clear preponderance of the evidence, whether such
               abuse has occurred. The court shall include in its decision a written
               finding of all evidence, and all findings of facts connected thereto. In
               addition, the court shall, where appropriate, refer any issues of abuse
               to the juvenile court for further proceedings;

               (9) The character and behavior of any other person who resides in or
               frequents the home of a parent and such person’s interactions with the
               child; and

               (10) Each parent’s past and potential for future performance of
               parenting responsibilities, including the willingness and ability of each
               of the parents to facilitate and encourage a close and continuing
               parent-child relationship between the child and the other parent,
               consistent with the best interest of the child.

T.C.A. § 36-6-106(a) (2001).

The presumption of correctness applicable to a trial court’s findings of fact pursuant to Tenn. R. App.
13(d) applies in child custody cases. Hass v. Knighton, 676 S.W.2d 554, 555 (Tenn. 1984);
Whitaker, 957 S.W.2d at 838.

        It is apparent from the face of the chancery court’s Final Decree of Divorce, that the court
properly engaged in a comparative fitness analysis of the parties. The court specifically relied upon
the factors set forth in T.C.A. § 36-6-106 to guide its analysis, stating the following findings of fact:

                                 The Factors of T.C.A. § 36-6-106(a)

               (1) The testimony has indicated that the children have a great deal of
               love and affection and strong emotional ties to their mother. The
               disturbing problems which exist between the father and the children
               stem from his bi-polar illness and are discussed above;

               (2) The father has a good job and is certainly financially able to
               provide the children with food, clothing, medical care, etc. The
               mother has been the primary care-giver for the children since the
               parties’ separation in 1992. She is the one who has looked after their


                                                  -10-
needs and provided them with food, clothing, medical care, education,
etc. The father has not even provided child support for the children
since 1996. The educational problems in the [Rose Creek
Community] have been described above, and provisions for solving
some of these problems are made in the permanent parenting plan;

(3) The children have lived with their mother, not their father, since
the parties’ separation. They have never lived in Arkansas where the
father presently resides. The environment under which the mother
presently lives is not one that is normally found in the United States,
but the children are comfortable and happy in this environment, and
the home is satisfactory;

(4) The mother has demonstrated that she is able to keep the family
together, and that they are a stable and strong family unit. The father’s
mental illness has caused, and the Court feels will continue to cause,
instability in the family unit if the father is named primary residential
parent;

(5) The physical health of both parents is good. The mother had a
major mental psychotic episode in approximately 1990. The
evaluation performed by Dr. Robert W. Kennan shows that the mother
is now mentally stable and free of any mental illness;

        The father sustained a major psychotic episode in 1997, as set
out above. Dr. Nicholaus Paal, Ph.D., who conducted the
psychological evaluation of the father, made the following diagnostic
impressions: (1) Bi-polar II disorder in partial remission; and (2)
schizotypal personality disorder. Dr. Paal indicated that the
personality disorder is an enduring pattern of thinking and behavior
and that “the likelihood of another occurrence of amplified stress
would seem to be rather high and preventative treatment would seem
to be a wise course of action.” Dr. Paal believed, as does the Court,
that the Defendant is interested in the best interests of his children and
would like to provide a suitable and positive home for them.
However, Dr. Paal had concerns that the Defendant is at risk for
further exacerbations of his illness, and that the risk could be
minimized if he continued medical treatment, even when he is doing
reasonably well. Dr. Paal further recommended that, if the Defendant
were granted extended custody, the Court should mandate that the
Defendant maintain “a treatment relationship with a mental health
provider.” As stated above, the Defendant has received no treatment
for approximately two months, and his symptoms have escalated. The


                                  -11-
Court has witnessed the actions of the Defendant throughout this
proceeding. His mental illness presently prevents him from providing
the suitable and positive home which he wants for his children;

(6) The home of the mother appears to be satisfactory. School
problems are addressed in the attachment to the permanent parenting
plan. The children are happy in their present environment;

        The father is renting a 4-bedroom home, where each child will
have his or her own bedroom, which would allow for privacy which
the children do not now enjoy. Further, the father would send the
children to public school, where he could monitor their academic
progress in a more satisfactory manner than is presently being
conducted;

(7) [Two of the minor children] wish to continue to live with their
mother. The Court has not asked [the third minor child] her preference
because she is presently 11 years old;

(8) While the father has alleged that his children are subjected to
physical, sexual, and emotional abuse while in the home of their
mother, he has been unable to prove these allegations. The children,
themselves, have denied his allegations. The Court would note that
the father has emotional problems and has been known to yell and
scream, to call his children ugly names, to berate them, not for their
misbehavior, but for actions of others which they cannot control, and
to cause them to be extremely upset, and to cry, and to be fearful of
him. The Court has stated above that his actions constitute emotional
abuse;

(9) The father alleges that the members of [Rose Creek Community]
where the mother lives have committed sexual abuse on children, but
he has been unable to prove these allegations. The father lives alone;
and

(10) The mother has, in the past, performed the parental
responsibilities and appears to be able to continue to perform them.
The father is willing to accept parental responsibility, but at the present
has trouble in communicating with and disciplining his children in a
proper manner. The father has complained of times when he called the
mother to speak with the children and he was not allowed to talk with
the children, and that members of [Rose Creek Community] have
made fun of him and berated him in front of his children. This


                                   -12-
                   problem has been solved, because the father now has specific times
                   when the children call him and specific shared parenting times on the
                   weekends.

         The evidence in the record does not preponderate against the chancery court’s designation of
Mother as the primary residential parent for the children based upon the above-cited factors.
Moreover, we note that Father failed to file a transcript of the evidence presented on March 4, 2002,
the first day of trial, nor did he file a Statement of the Evidence for the proceeding on this day. In
Coakley v. Daniels, 840 S.W.2d 367 (Tenn. Ct. App. 1992), this Court noted:

                   Where the issues raised go to the evidence, there must be a transcript.
                   In the absence of a transcript of the evidence, there is a conclusive
                   presumption that there was sufficient evidence before the trial court to
                   support its judgment, and this Court must therefore affirm the
                   judgment. McKinney v. Educator and Executive Insurers, Inc., 569
S.W.2d 829, 832 (Tenn. Ct. App. 1977). This rule likewise applies
                   where there is a statement of the evidence which is incomplete. The
                   burden is upon the appellant to show that the evidence preponderates
                   against the judgment of the trial court. Capital City Bank v. Baker, 59
                   Tenn.App. 477, 493, 442 S.W.2d 259, 266 (1969). The burden is
                   likewise on the appellant to provide the Court with a transcript of the
                   evidence or a statement of the evidence from which this Court can
                   determine if the evidence does preponderate for or against the findings
                   of the trial court.

Id. at 370. See also Scarbrough v. Scarbrough, 752 S.W.2d 94, 97 (Tenn. Ct. App. 1988) (“When
the trial court hears the evidence, but the evidence is not included in the record on appeal, it is
presumed that the evidence supports the ruling of the trial court.”).

       Thus, insofar as the rulings of the court are premised on the evidence presented on March 4,
2002 hearing, we presume the evidence supports such rulings.

       To the extent that Father’s brief to this Court could be read as presenting for review the issue
of whether the chancery court further erred in limiting Father to supervised visitation with the
children, we find that the evidence in the record does not preponderate against the court’s decision.3
The Permanent Parenting Plan sets forth the following pertinent visitation times/conditions:

                           Because of the Father’s illness as discussed in the Final Decree
                   of Divorce, ALL shared parenting with the children shall be supervised
                   until the criteria set out below are met and the Court determines it will


         3
            W e note that Father’s brief to this Court merely states that the trial court abused its discretion when it limited
his visitation with the children, and includes no citation to the record or detailed argument in support of this argument.

                                                             -13-
                be in the children’s best interests to allow the Father unsupervised
                shared parenting. For weekend shared parenting, the mother may
                designate the person to supervise the shared parenting, or, if the person
                designated by the mother is unsatisfactory to the father, the father may
                seek supervision from the mother’s relatives set out below or may seek
                professional supervision through the Department of Children’s
                Services, the Carl Perkins Center, or some other professional
                counseling service.

                        Father will be entitled to shared parenting every other
                weekend, on Saturday, from 9 a.m. to 5 p.m. and on Sunday from 9
                a.m. to 5 p.m. All exchanges shall take place at the McNairy County
                Criminal Justice Center.

                ******************************************************

                        The father will also have extended overnight shared parenting,
                which must be supervised by one of the following: Mr. Joseph Kinnan,
                the maternal grandfather, Mrs. Sandy Kinnan, the maternal
                grandmother, or Mrs. Mary Kinnan Ballard, the maternal aunt. Any
                of these individuals may pick up the children at the McNairy County
                Criminal Justice Center and transport them to the father if the father
                is not available to pick them up, himself.

                        The father may take the children anywhere he wishes within
                the continental United States as long as this extended shared parenting
                is supervised as set out herein. The father will be entitled to 30 days
                of extended supervised shared parenting per year, but it must be taken
                in increments of no more than 10 consecutive days at one time.

                       When the father wishes to exercise his extended shared
                parenting, he must give the mother 14 days’ notice of his intent to
                exercise his shared parenting. He must tell the mother the dates and
                times on which he will exchange the children. He must also tell the
                mother how the children can be reached per Section 3.2.F. set out in
                the Permanent Parenting Plan.

        Based on our foregoing discussion, we find that the evidence in the record does not
preponderate against the trial court’s decision to limit Father to supervised visitation with the children
pending his completion of parenting and anger management courses, and contingent upon father
receiving counseling and medical treatment for his mental illness, and the court’s final approval of
unsupervised visitation. Moreover, we note that Father has the option to enlist the services of a
professional agency to supervise his visitations in the event he is unhappy with the individual


                                                  -14-
designated by Mother. Further, the individuals identified by the court as proper persons to supervise
Father’s extended overnight visitations with the children all testified on Father’s behalf at trial, and
it appears as though Father has a civil relationship with each one.

        Accordingly, we find that the chancery court did not err in designating Mother as the primary
residential parent for the children and granting Father supervised visitation with the children pursuant
to the shared parenting statement entered as an attachment to the Permanent Parenting Plan.

                                                   II.

        The second issue for review is whether the chancery court committed reversible error by
interviewing the minor children on two separate occasions without the presence of counsel.

        Father relies upon this Court’s decision in White v. White, No. E1998-00664-COA-R3-CV,
2000 WL 66066 (Tenn. Ct. App. Jan. 27, 2000), for the proposition that the trial court’s interviews
with the children are reversible error. We believe the Father’s reliance on White is misplaced. In
White, the Court reversed the custody award “because we do not have a complete record of the
evidence heard by the trial judge.” Id. at *1. The Court noted: “The record establishes that the trial
judge interviewed the eight year old child in chambers, over the objection of the mother, and the
substance of that interview is not before us through no fault of the appellant.” Id. at *1 (emphasis
added).

        In the case at bar, neither of the parties objected to the court’s interview with the children on
March 4, 2002 and the subsequent interview on June 3, 2002, without the presence of counsel. The
record contains the interview of June 3, 2002. Under the specific facts of the case at bar, we do not
find that White is controlling.

        To reiterate, the chancery court twice conducted separate interviews with the children without
the presence of parties or counsel. On March 4, 2002, the chancellor interviewed the parties’ two
oldest children in chambers. The chancellor did not interview the youngest child. No court reporter
was present to record the children’s testimony or statements to the chancellor. From our review of
the record, it is apparent that the chancellor did not reveal the content of these conversations or
interviews to the parties or counsel. In a later proceeding, the trial court noted that these interviews
were conducted with the consent of the parties and counsel. At oral argument, Father’s counsel
appeared to suggest that Father did not consent to the interviews. However, no transcript or Statement
of the Evidence from the March 4, 2002 proceedings was filed as part of the record on appeal. We
reiterate that, in the absence of a transcript of the evidence or a Statement of the Evidence, “there is
a conclusive presumption that there was sufficient evidence before the trial court to support its
judgment, and this Court must therefore affirm the judgment.” Coakley v. Daniels, 840 S.W.2d 367,
370 (Tenn. Ct. App. 1992) (citing McKinney v. Educator and Executive Insurers, Inc., 569 S.W.2d
829, 832 (Tenn. App. 1977)). In the case at bar, the trial court apparently felt that there was consent
of the parties for the children’s interviews and Father does not present anything contra, except his
argument in this Court that he did not consent.


                                                  -15-
        During the course of the June 3, 2002 proceedings, the chancellor interviewed all three
children. The chancellor interviewed each of the three children separately, in a cleared courtroom.
A court reporter was present to record the children’s testimony, and these statements are included in
the record on appeal. Neither Father nor Ms. Bell-Beam voiced objection to the court’s decision to
interview the children outside of their presence. At Father’s request and with the children’s consent,
the chancellor disclosed the content of her interviews with the children to the parties and counsel.

        In Scarbrough v. Scarbrough, 752 S.W.2d 94, 97 (Tenn. Ct. App. 1988), this Court noted
that the practice of interviewing minor children in chambers as witnesses in a child custody case,
without the presence of counsel, “should be discouraged.” As in the case at bar, counsel for the
respective parties consented to interviews of the children by the trial judge outside of their presence,
and no transcript of the proceedings in chambers was taken. Id. This Court held:

               The only purpose for hearing from the child is to assist the trier of fact
               in making a determination of the issues before it, which in this case
               was to determine the best interest for the child. Every person of
               sufficient capacity to understand the obligation of an oath is competent
               to be a witness. T.C.A. § 24-1-101 (Supp. 1987). If there is some
               compelling reason for the proceedings to be held in chambers, the trial
               court, nevertheless, should determine the qualifications of a witness
               and such witness’ testimony should be preserved in the record. In the
               case before us, it is clear that the trial judge, with the acquiescence of
               the parties, heard testimony of the child, but we do not have the benefit
               of this testimony in the record. When the trial court hears the
               evidence, but the evidence is not included in the record on appeal, it
               is presumed that the evidence supports the ruling of the trial court.
               Turner v. Turner, 739 S.W.2d 779 (Tenn. Ct. App. 1986). In the case
               at bar, the trial court had sharp credibility issues in making its
               determination as to the best interest of the child and in addition thereto
               considered the testimony of the child. Under the record in this case we
               cannot say that the evidence preponderates against the finding of the
               trial court that the best interests of the child are served by the award of
               custody to the Wife.

Id.

The Scarbrough court thus did not find the trial court’s decision to interview the minor child outside
of the presence of counsel to be reversible error.

        We note some concern in the instant case regarding Father’s status as a pro se litigant and the
court’s failure or refusal to disclose the testimony or statements of the children from their March 4,
2002 interviews. Father consented to all of the interviews conducted by the court. Although pro se
litigants are entitled to fair and equal treatment, Whitaker v. Whirlpool Corp., 32 S.W.3d 222, 227


                                                  -16-
(Tenn. Ct. App. 2000), pro se litigants are not entitled to shift the burden of litigating their case to the
courts. Id. at 222. Pro se litigants are not excused from complying with the same substantive and
procedural requirements that must be adhered to by other represented parties. Id. at 222. We thus
find that Father is charged with the burden of entering proper objections to the chancery court’s
rulings and decisions, specifically the court’s decision to interview the children outside the presence
of counsel.

        Our concerns are alleviated by the fact that there is ample evidence in the record to support
the chancery court’s decision that it was in the best interests of the children to designate Mother as
the primary residential parent. In Davis v. Smallwood, No. 8614, 02A01-9706-CH-00131, 1998 WL
477649 (Tenn. Ct. App. Aug. 17, 1998), this Court noted:

                Most importantly, the order of the trial court makes it clear that the
                trial court relied on other evidence in making his decision. The order
                states that the decision of the trial court was based on the pleadings,
                the testimony of the witnesses, the interviews with the children and the
                record as a whole. “It has long been the rule in Tennessee that a
                private interview of the court with a minor child is not objectionable
                where the decision as to custody is based solely or primarily upon
                evidence heard in open court.” Todd v. Todd, No. 03A01-9108-CH-
                284, 1992 WL 55578, at *2 (Tenn. Ct. App. Mar. 24, 1992) (citing
                Hicks v. Hicks, 26 Tenn. App. 641, 176 S.W.2d 371 (1943)).

Id. at *2.


In Todd v. Todd, No. 03A01-9108-CH-284, 1992 WL 55578 (Tenn. Ct. App. Mar. 24, 1992), the
Eastern Section explained:

                [P]rejudice results, and therefore reversible error, where the trial court
                fails to disclose to the parties what occurred during the interview,
                which would afford the parties an opportunity to rebut statements
                made during the private interview, and renders its decision based
                upon the elicited conversation. Hence, the record must support the
                Trial Court’s decision without regard to the Court’s interview of the
                minor child to avoid prejudice to [the appellant].

Id. at *2 (internal citations omitted) (emphasis added).

        In the instant case, the chancery court based its decision “upon the complaint filed by
[Mother], the answer and counter-complaint filed by [Father], other motions and documents filed by
the parties, the testimony of the witnesses, [and] exhibits on file....” Without consideration of the
testimony of the minor children, we find that there is substantial evidence in the record of Father’s


                                                   -17-
mental abuse of the children, physical violence toward his former wife, past struggles with substance
abuse, and numerous instances of unstable and potentially dangerous behavior. For these reasons,
we find that the chancery court’s decision to interview the children outside of the presence of counsel
was, at most, harmless error. We therefore find Father’s issue to be without merit.

                                                 III.

        Father next asks this Court to consider whether the chancery court “committed reversible error
by using psychological reports to render its opinion without meeting the requirements of Tenn. R.
Civ. P. 35.” Father specifically argues that no factual basis existed to justify or support the court’s
order directing Mother, Father, and the three children to submit to psychological evaluations.

       Tennessee Rule of Civil Procedure 35.01 states:

               Rule 35.01 Order for Examination
                       When the mental or physical condition (including the blood
               group) of a party, or of a person in the custody or under the legal
               control of a party, is in controversy, the court in which the action is
               pending may order the party to submit to a physical or mental
               examination by a suitably licensed or certified examiner or to produce
               for examination the person in his custody or legal control. The order
               may be made only on motion for good cause shown and upon notice
               to the person to be examined and to all parties and shall specify the
               time, place, manner, conditions, and scope of the examination and the
               person or persons by whom it is to be made.

        In her brief to this Court, Mother states that “[b]oth parties, who both then were represented
by counsel, filed motions for examinations and neither filed objections.” However, the record on
appeal does not contain any motion filed by either of the parties pursuant to Tennessee Rule of Civil
Procedure 35.01 requesting mental examinations or evaluations of the parties or the children. We
note that a hearing upon Father’s Motion for Temporary Custody was held on November 8, 1999.
No transcript or Statement of the Evidence from this hearing was included in the record on appeal.
On December 17, 1999, the trial court entered a Temporary Order of Custody, stating in pertinent
part:

                      THIS CAUSE came on to be heard on the 8th day of
               November, 1999, before the Honorable Martha Brasfield, Chancellor,
               upon the pleadings, testimony of witnesses, and the statements in open
               Court, and arguments of counsel, the Court finds and Orders as
               follows:

               ******************************************************



                                                 -18-
                        That each of the parties will obtain psychological evaluations,
                including a social history, in addition each of the parties’ children will
                receive a psychological evaluation and social history. Said reports will
                be submitted to the Court and attorneys for the parties.

        From our reading of the chancery court’s Final Decree of Divorce, it is apparent that the court
considered evidence or information contained in Mother and Father’s psychological evaluations in
conducting a comparative fitness analysis of the parties. Although there is no evidence that a proper
Rule 35.01 motion was filed requesting evaluation of the parties and children, and regardless of the
fact that the trial court’s order failed to “specify the time, place, manner, conditions, and scope of the
examination and the person or persons by whom it is to be made,” we find that there is substantial
evidence in the record, without consideration of these evaluations, to support the court’s finding that
it was in the best interests of the children to designate Mother as the primary residential parent.
Moreover, we note that the court’s finding that Father was unstable and potentially dangerous was
further based upon his behavior in court and documented acts of aggression or threatening behavior.
The court noted that Father “displayed extreme volatility and instability throughout this court
proceeding. His temper has flared in Court. He has threatened [Mother’s] attorney through a
telephone message, and [Mother’s] attorney was granted an order of protection.”

       From our review of the record as a whole, we find that the court’s reliance upon or
consideration of the mental evaluations in designating Mother as primary residential parent of the
children constitutes harmless error. We therefore find Father’s issue without merit.

                                                   IV.

       Father’s fourth issue is whether the chancery court erred when it issued an order of protection
to Mother’s attorney, Ms. Bell-Beam, against Father.

        To briefly reiterate, Ms. Bell-Beam filed an ex parte motion on June 3, 2002, seeking an
“immediate Ex-Parte Order of Protection,” and a “Permanent Order of Protection” against Father.
Ms. Bell-Beam also moved the court for an “immediate Permanent Order of Protection” for Mother
against Father. Ms. Bell-Beam filed her motion pursuant to the Tennessee Rules of Civil Procedure,
but failed to identify the precise rule. Ms. Bell-Beam’s motion included an affidavit detailing a
threatening phone message left by Father on her office answering machine on May 28, 2002. Ms.
Bell-Beam stated that the message caused her to “fear imminent danger of physical harm from Mr.
Willcutts and/or members of his family,” and specifically requested the court to “order any
communications between her and the Pro Se Defendant be done through the Clerk and Master’s office
as there should be no further need for direct communications between them.”

        On June 3, 2002, the court entered an immediate Ex Parte Order of Protection stating:

                        Pursuant to an Ex Parte Motion for Protective Order for
                Plaintiff and for Plaintiff’s Counsel and Plaintiff’s Third Motion for


                                                  -19-
               Sanctions, and the Affidavit attached thereto, Ms. Debera Bell-Beam
               is granted an Ex Parte Order of Protection as to the Defendant, John
               Willcutts. Further, any communication between Ms. Bell-Beam and
               Mr. Willcutts shall be done through the Clerk & Master’s Office or
               will be made in open court. This shall include any oral or written
               direct communication between Ms. Bell-Beam and Mr. Willcutts.

                       A hearing for a permanent order of protection will be held on
               Monday, June 3, 2002. Further, a hearing will be held to determine if
               Mr. Willcutts is in civil contempt of court for the language used
               against Ms. Bell-Beam on the answering machine.

                       IT IS SO ORDERED.

After the June 3, 2002 hearing, the court entered a Protective Order for Ms. Bell-Beam against Father.
The court’s order states in pertinent part:

               This court finds counsel’s Motion for a Permanent Order of Protection
               well taken, and hereby orders [Father] to communicate with counsel
               for [Mother] only through mail and solely for matters to do with the
               above-styled case.

        In its Final Decree of Divorce, the chancery court held, inter alia, that the “orders of
protection in favor of [Ms. Bell-Beam] against [Father] and in favor of [Mother] against [Father] shall
continue for one year from the date this Order is filed with the Clerk & Master of McNairy County,
Tennessee.”

        Father argues that Ms. Bell-Beam was not a proper party to seek protective relief pursuant to
T.C.A. § 36-3-602. While Father may be correct in his argument that counsel for a party to a divorce
and child custody case is not entitled to file a motion or complaint for protection under this statute,
we note that Ms. Bell-Beam filed her motion pursuant to the Tennessee Rules of Civil Procedure and,
although incorrectly titled, can be constured as a motion for a temporary restraining order or
injunction pursuant to Tenn. R. Civ. P. 65.03 or 65.04. We base our finding upon the language
utilized by Ms. Bell-Beam in her motion, and the court’s order thereon. In effect, Ms. Bell-Beam
moved the court to enter an order restricting the method and content of Father’s communications with
her. Tennessee Rule of Civil Procedure 65.01 states:

                       Injunctive relief may be obtained by (1) restraining order, (2)
               temporary injunction, or (3) permanent injunction in a final judgment.
               A restraining order shall only restrict the doing of an act. An injunction
               may restrict or mandatorily direct the doing of an act.




                                                 -20-
We read the court’s protective order of June 3, 2002 as imposing a restriction upon Father to refrain
from all communication with Ms. Bell-Beam other than that specified by the court in its order. Thus,
he must not directly contact her and is required to communicate only by mail.

        It appears that, although mistitled, Ms. Bell-Beam’s motion was filed pursuant to Tenn. R.
Civ. P. 65.03 or 65.04 and not T.C.A. § 36-3-602 as argued by Father.

        Restraining orders and temporary injunctions may be granted during the pendency of an action
and are similar in many respects. They both are authorized by a verified complaint or affidavit that
the movant’s rights may and will be violated and that the movant will suffer irreparable damage or
injury. The court in which the action is pending may issue the restraining order or injunction pursuant
to the provisions of Tenn. R. Civ. P. 65.03 and 65.04. Following these provisions, the court in the
instant case was guided by the provisions of Tenn. R. Civ. P. 65.07, which states as follows in
pertinent part:

               In domestic relation cases, restraining orders or injunctions may be
               issued upon such terms and conditions and remain in force for such
               time as shall seem just and proper to the judge to whom application
               therefor is made, and the provisions of this rule shall be followed only
               insofar as deemed appropriate by such judge.

        In a notarized affidavit attached to her motion, Ms. Bell-Beam stated that she received a
telephone message on May 28, 2002, from a man she believed to be Father. Ms. Bell-Beam noted
that the caller did not state his name, but averred that she recognized Father’s voice from previous
conversations, and further stated that “the matters to which [the caller] referred were those involving
Mr. Willcutts.” Ms. Bell-Beam included a written transcript of the message, which reads:

               Hi Debera, umm.... You know, I gotta warn you about my sister and
               putting her on the war path... you know, she was the abused one... uh,
               you know, I never asked her to write that letter... she did it on her own
               accord and she does things like that. I asked her to send the payment
               to Dr. Kennan and she sent it and she told me she sent a letter with it...
               uh... I didn’t do anything on this... uh... but considering how many
               letters she has written and how many have been thrown out and what
               she’s been through and the fact that she showed up all the way from
               California for the November hearing in 1999... and Debera, you are
               really playing with fire. She’s a meaner Bitch than you... you know,
               I don’t know what this law profession is all about, but... you know...
               she thought she would try to prick some people’s conscience... but
               uh... I’ll tell you what... She’s going to go after you like nothing else,
               honey. She’s just really gonna go after you. I can’t stop her now.
               You did this to yourself.



                                                 -21-
Ms. Bell-Beam stated that the tone and context of the message caused her “to fear imminent danger
of physical harm from Mr. Willcutts and/or members of his family,” and further noted:

               I am also well aware of Mr. Willcutts’ documented struggle with anger
               and mental health issues, which serve to heighten my concern.

               Finally, this is the second inappropriate telephone call to my office
               from Mr. Willcutts, which further serves to heighten my concern.

It is apparent from our reading of Ms. Bell-Beam’s motion and affidavit that she satisfied the
requirements set forth in Tenn. R. Civ. P. 65.

       The court’s initial order includes an “Officer’s Return” clause, establishing proper service of
process, and the permanent injunction has a certificate of service thereon. This issue is without merit.


                                                  V.

        Based upon the foregoing discussion, we find that Father is not entitled to an award of
attorney’s fees for his appeal in this matter. In her concluding paragraph, Mother includes a request
for attorney’s fees, stating that “attorney fees should be paid by the Appellant.” Mother’s application
for attorney’s fees on appeal is granted and the amount will be determined on remand.

                                                  VI.

        The trial court’s final decree is affirmed and the case is remanded for such further proceedings
as may be necessary. Costs of this appeal are assessed against the appellant, John Francis Willcutts,
and his surety.



                                               __________________________________________
                                               W. FRANK CRAWFORD, PRESIDING JUDGE, W.S.




                                                 -22-